DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/CN2018/072369 filed 1/12/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 201710024885.2 and 201810020840.2 filed 1/13/2017 and 1/10/2018 respectively, which papers have been placed of record in the file.  
Claims 1-8, 17-18, 28-32 are pending. 


Claim Objections

The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1 and 2 recite …an EPM and an EPDM with a total content represented as B…and it appears Applicant may want to recite …an EPM and/or an EPDM with a total content represented as B…
 of 6 to 102… 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17-18, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name “RX-80”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name “RX-80” and, accordingly, the identification/description is indefinite.
Appropriate correction and/or clarification is required. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


ODP # 1
Claims 1-6, 17-18, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 23 of copending Application No. 16/774,414 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 17-18, 28: See claims 1-8, 10, 23 of copending ‘414. 
Copending ‘414 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of copending ‘414 to produce a .
This is a provisional nonstatutory double patenting rejection.


ODP # 2
Claims 1-6, 17-18, 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 17 of copending Application No. 16/477,518 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 17-18, 28-29: See claims 1-6, 8, 17 of copending ‘518. 
Copending ‘518 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the .
This is a provisional nonstatutory double patenting rejection.


ODP # 3
Claims 1-6, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 of copending Application No. 16/477,519 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 28: See claims 1-8, 10 of copending ‘519. 
Copending ‘519 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant .
This is a provisional nonstatutory double patenting rejection.


ODP # 4
Claims 1-6, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10 of copending Application No. 16/477,524 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 28: See claims 1-5, 10 of copending ‘524. 
Copending ‘524 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract .
This is a provisional nonstatutory double patenting rejection.


ODP # 5
Claims 1-6, 28, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 19 of copending Application No. 16/477,525 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 28, 31: See claims 1-5, 19 of copending ‘525. 
Copending ‘525 doesn’t claim 40-300 parts of a flame retardant agent. 
.
This is a provisional nonstatutory double patenting rejection.


ODP # 6
Claims 1-6, 28, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 18 of copending Application No. 16/477,599 in view of Harbourne et al. (4,722,858).

Copending ‘599 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of copending ‘599 to produce a flame retardant polyethylene sheet for use in construction and building industries (col. 1 ll. 1-10 Harbourne). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a flame retardant of Harbourne in the rubber composition of copending ‘599.
This is a provisional nonstatutory double patenting rejection.


ODP # 7
Claims 1-6, 28, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 14, 19-21 of copending Application No. 16/477,621 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 28, 31: See claims 1-5, 7-10, 14, 19-21 of copending ‘621. 
Copending ‘621 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of copending ‘621 to produce a flame retardant polyethylene sheet for use in construction and building industries (col. 1 ll. 1-10 Harbourne). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a flame retardant of Harbourne in the rubber composition of copending ‘621.
This is a provisional nonstatutory double patenting rejection.


ODP # 8
Claims 1-6, 28-29, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 36, 39, 44 of copending Application No. 16/477,654 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 28-29, 31: See claims 1-7, 36, 39, 44 of copending ‘654. 
Copending ‘654 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of copending ‘654 to produce a flame retardant polyethylene sheet for use in construction and building industries (col. 1 ll. 1-10 Harbourne). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a flame retardant of Harbourne in the rubber composition of copending ‘654.



ODP # 9
Claims 1-6, 17-18, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 12, 14 of copending Application No. 16/477,691 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 17-18, 28: See claims 1, 5-7, 12, 14 of copending ‘691. 
Copending ‘691 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of copending ‘691 to produce a flame retardant polyethylene sheet for use in construction and building industries (col. 1 ll. 1-10 Harbourne). Therefore, it would have been obvious to one skilled in the art at .
This is a provisional nonstatutory double patenting rejection.


ODP # 10
Claims 1-6, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 47 of copending Application No. 16/477,747 in view of Harbourne et al. (4,722,858).
Regarding claims 1-6, 28: See claims 1-4, 7, 47 of copending ‘747. 
Copending ‘747 doesn’t claim 40-300 parts of a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of copending ‘747 to produce a .
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103980596) in view of Harbourne et al. (4,722,858). 
Regarding claims 1-2: Li is directed to a rubber composition comprising a rubber matrix and essential components, wherein  based on 100 part by weight of said rubber matrix, the rubber matrix comprises a branched polyethylene with a content A in which A is 100 and EPM and EPDM total content B of 0, based on 100 parts by weight of the rubber matrix, the essential components comprise 2-5 parts of a peroxide crosslinking agent ([0011] Li), and the branched polyethylene comprises an ethylene homopolymer having a degree of branching of 106 to 125 branches/1000 carbon atoms ([0012] Li), a weight average molecular weight of 92,000 to 420,000 ([0012] Li) and a Mooney viscosity ML(1+4) at 125 C of 2.12-86.63. 
Li doesn’t mention a flame retardant agent. 
Harbourne is directed to a fire retardant sheet material comprising a polyethylene and flame retardant fillers including alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne). The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix. One skilled in the art would have been motivated to have included a flame retardant of Harbourne in the rubber composition of Li to produce a flame retardant polyethylene sheet for use in construction and building industries (col. 1 ll. 1-
Regarding claim 3: The peroxide crosslinking agent is dicumyl peroxide ([0014] Li). 
Regarding claim 4: The amount of fire retardant filler 55 to 90% with respect to 10 to 45% by weight of the polyethylene (col. 1 Harbourne). Therefore it follows the flame retardant is well within the scope of claim 1, e.g. 40% by weight polyethylene and 60% by weight results in a composition comprising 150 parts flame retardant per 100 parts of the rubber matrix.
Regarding claim 5: The flame retardant fillers include alumina trihydrate (also known as aluminum hydroxide), magnesium hydroxide and optionally zinc borate (abstract Harbourne).
Regarding claim 6: Zinc borate is disclosed and used in the working example 28 (see ** footnote Table II Harbourne). 
Regarding claim 28: Harbourne teaches the flame retardant compositions are made into articles (equivalent to a flame retardant rubber product). One skilled in the art would have been motivated to have made an article for produce a useful flame retardant product. Therefore, it would have been obvious to one skilled in the art at the . 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Harbourne as applied to claim 1 above, and further in view of Okano et al. (4,762,882), Morii et al. (US 5,057,367), and Ying et al. (CN 105017658). 
The limitations of Li and Harbourne regarding claim 1 are incorporated here by reference.  
Regarding claims 7-8: The comprising further comprises auxiliary components wherein based on 100 parts of the rubber, the auxiliary components comprise 0.3 to 0.5 parts of an accelerator, i.e. triallyl isocyanurate (equivalent to an auxiliary crosslinking agent), 50-80 parts carbon black (equivalent to a filler), 0-5 parts lubricant including stearic acid or paraffin (equivalent to a plasticizer), 0-6 parts zinc oxide.
Li doesn’t mention an unsaturated carboxylic acid.
Okano is directed to a modified polyolefin composition comprising a unsaturated carboxylic acid wherein the unsaturated carboxylic acid is added in an amount of 0.01 to 10% by weight based on the ethylene copolymer (col ll. 65-68 Okano) (equivalent to 0.01 to 10 parts unsaturated carboxylic acid based in 100 parts rubber matrix). Suitable unsaturated carboxylic acids include acrylic acid and methacrylic acid (col. 4 ll. 51-55 
Li doesn’t mention a silane coupling agent.
Morii is directed to a flame retardant comprising inorganic powders including magnesium hydroxide and a silane coupling agent. Suitable coupling agents include -mercaptopropyl-trimethoxysilane (col. 4 ll. 12-19 Morii). The amount of silane coupling agent is 0.03 to 8 parts by weight to 100 parts of the powder (col. 4 ll. 36-44 Morii), which is then added to a resin in an amount of 30 to 300 parts by weight to 100 parts by weight resin. Therefore it follows the silane coupling agent can clearly include values of 1-2 parts per 100 parts rubber. One skilled in the art would have been motivated to have included a silane coupling agent in Li for increased flame retardancy, increased dispersability in the resin, improved mechanical properties, and low temperature brittleness (col. 3 ll. 62-68 Morii). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a silane coupling agent in the composition of Li in an amount within the scope of claim 7 of the present invention.
Li doesn’t mention a stabilizer.
. 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Harbourne as applied to claim 1 above, and further in view of Lambert et al. (US 2013/0306351).
The limitations of Li and Harbourne regarding claim 1 are incorporated here by reference.  
Regarding claims 17-18: The combination of Li and Harbourne doesn’t specifically mention a wire comprising a conductor, sheath, and insulating layer. 
Lambert is directed to a cable comprising a conductor, and intermediate layer (4) (equivalent to an insulating layer) and an outer layer (5) (equivalent to a sheath layer). . 


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Harbourne as applied to claim 28 above, and further in view of Gopalan et al. (US 10,040,888). 
The limitations of Li and Harbourne regarding claim 28 are incorporated here by reference.  
Regarding claim 29: The combination of Li and Harbourne doesn’t mention a flame retardant cool air hose for automobiles. 
Gopalan is directed to a composition comprising a polyolefin including polyethylene (that is further reacted with a silane compound), and cured with a peroxide (col. 10 Gopalan) and can also include fire retardants. Molded articles include 
Regarding claim 30: The combination of Li and Harbourne doesn’t mention a sealing strip. 
Suitable articles of Gopalan include a weatherstrip (equivalent to a sealing strip). One skilled in the art would have been motivated to have made a made a sealing strip from the composition of Li and Harbourne to produce an article that produces a commercial product for automobiles, as demonstrated by Gopalan. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a sealing strip for automobile from the composition of Li and Harbourne to arrive at claims 30 of the present invention. 



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Harbourne as applied to claim 28 above, and further in view of Maguire et al. (US 9,962,906). 
The limitations of Li and Harbourne regarding claim 28 are incorporated here by reference.  
Regarding claim 31: The combination of Li and Harbourne doesn’t mention a conveyor belt.
Maguire is directed to a conveyor belt having a cover layer and a reinforcing layer made of polyethylene. One skilled in the art would have been motivated to have made a conveyor belt from the flame retardant composition of Li and Harbourne to produce a conveyor belt that is anti-stick and east release. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a conveyor belt from the composition of Li and Harbourne to arrive at claim 31 of the present invention. 


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Harbourne as applied to claim 28 above, and further in view of Thomas et al. (US 2011/0005042).
The limitations of Li and Harbourne regarding claim 28 are incorporated here by reference.  
Regarding claim 32: The combination of Li and Harbourne doesn’t mention a waterproof coil.
Thomas is directed to a zip fastener that include a coil type and contains a thermoplastic material on the fastener ([0015] and [0019] Thomas). One skilled in the art would have been motivated to have used the flame retardant rubber suggested by Li and Harbourne to coat the waterproof coil as taught in Thomas to provide a zip fastener that is impervious to fluids and is waterproof ([0028] Thomas). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the flame retardant rubber suggested by Li and Harbourne to coat the waterproof coil to arrive at claim 32 of the present invention. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.